DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 11-20) in the reply filed on 09/28/2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations “first lever” and “second lever”, as found in claims 15 and 18, are not recited in the specification. Furthermore, no structure for a second lever coupled to the retention arm via a second hinge such that actuation of the second lever transitions the lock to the open state is identifiable within the disclosure. 
	For purposes of examination, “first lever” (lines 1 and 4 in claim 15; lines 2 and 4 in claim 18) will be read as “locking arm”, “second lever coupled to the retention arm” (line 2 in claim 15; lines 2-3 in claim 18) will be read as “latch coupled to the seat”, and “second lever” (line 4 in claim 15; line 5 in claim 18) will be read as “latch”.
Claim Objections
Claims 13 and 16 are objected to because of the following informalities:  
In claim 13 (line 3), “distal portion of passing” should read “distal portion passing” for grammatical clarity.
In claim 16 (line 4), “the elongated medical instrument” should read “an elongated medical instrument” for clarity of antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-15 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13 (line 2), 15 (line 4), and 18 (line 4) recite the limitation "the open state".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “an open state”. 
Claims 14 (line 1), 15 (line 3), and 18 (line 3) recite the limitation "the securing state”.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a securing state”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kaiser (US 20150174372 A1).
	Kaiser teaches an elongated medical instrument manipulating system (fig. 1), comprising: an elongated medical instrument comprising: an elongated body (110) having a distal portion (114) and an intermediate portion (length of 110 between 112 and 114); and a primary manipulator device (116) coupled to a proximal end of the elongated body and configured to control a shape of the distal portion (116 controls inflation of balloon 120; [0027]); and a secondary manipulator device (10) selectively coupled to the intermediate portion (fig. 1) and configured to axially translate and rotate the distal portion (the secondary manipulator device 10 is configured to hold the elongated medical instrument in a fixed position relative to said secondary manipulator device when said secondary manipulator device is engaged (fig. 1, [0033]); therefore, said secondary manipulator device is configured to axially translate and rotate the distal portion).
Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bunch et al. (US 20150157829 A1), hereinafter Bunch. Aside from the division of device 500 into two components (502 and 504), the embodiment of the manipulator device shown in figs. 11A-B is otherwise substantially similar to other embodiments Bunch discloses ([0084]). Therefore, reference will be made to other embodiments where appropriate regarding device components shared between the embodiments. 
Regarding claim 16, Bunch teaches an elongated medical instrument manipulator device (500; annotated fig. 11B) comprising: a retention member (502), comprising: a channel configured to receive therein an intermediate portion of an elongated body of the elongated medical instrument (annotated fig. 11A); a lock (annotated fig. 11B) comprising a seat (560) against which the intermediate portion is disposed (fig. 4B) and a resiliently deformable retention arm that is movable relative to the seat (130; figs. 4A-4B, annotated figs. 11A-B, [0042]), wherein at least a portion of the channel is defined by the seat and the retention arm (annotated figs. 11A-B); and a handle (504), comprising: an insertion path in communication with the channel (annotated figs. 11B, 12) and configured to receive the intermediate portion (figs. 2A-E); and a cavity (annotated fig. 11B), wherein the retention member is disposed within the cavity (fig. 12).

    PNG
    media_image1.png
    462
    682
    media_image1.png
    Greyscale

Annotated Figure 11B (from Figure 11B in Bunch)

    PNG
    media_image2.png
    491
    612
    media_image2.png
    Greyscale

Annotated Figure 11A (from Figure 11A in Bunch)

    PNG
    media_image3.png
    276
    431
    media_image3.png
    Greyscale

Annotated Figure 12 (from Figure 12 in Bunch)
Regarding claim 17, Bunch further teaches the lock is configured to be selectively transitioned between an open state (fig. 4A) and a securing state (fig. 4B, [0067]), wherein the lock, when in the securing state, is configured to retain the intermediate portion within the channel to allow rotation and axial translation of the elongated body relative to a hub coupled to a proximal end of the elongated body (Bunch discloses a manipulator device as structurally claimed; therefore the device taught by Bunch is considered capable of performing the disclosed function of allowing rotation and axial translation of the elongated body relative to a hub coupled to the proximal end).
Regarding claim 18 as best understood in light of the specification objection noted above, Bunch further teaches the lock further comprises a locking arm (150; fig. 1A, annotated fig. 12, [0040]) coupled to the seat via a first hinge (152; fig. 1A, annotated fig. 12), and a latch (140; fig. 1A, annotated fig. 12, [0040]) coupled to the seat via a second hinge (148; fig. 1A, annotated fig. 12), wherein the lock is transitionable to the securing state by actuation of the locking arm and transitionable to the open state by actuation of the latch ([0040]).
Regarding claim 19, Bunch further teaches the seat and the retention arm comprise a gripping surface comprising any one of ridges, grooves, bumps, recesses, high-frictional coatings, high-frictional material inserts, attachments, or overmoldings of rubber, silicone, or thermoplastic elastomer ([0069]).
Regarding claim 20, Bunch further teaches the channel constrains the elongated body within the manipulator device in at least two locations along a length of the channel (locations 1 and 2; annotated fig. 2D).

    PNG
    media_image4.png
    340
    465
    media_image4.png
    Greyscale

Annotated Figure 2D (from Figure 2D of Bunch)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Bunch.
Regarding claim 11, Kaiser teaches the secondary manipulator device (10) comprises: a retention member, comprising: a channel (18) configured to receive therein the intermediate portion ([0018])); a lock comprising a seat (60; fig. 4) against which the intermediate portion is disposed ([0038]), and a retention arm (30) that is movable relative to the seat (figs. 6A-6B), wherein at least a portion of the channel is defined by the seat; and a handle (12; fig. 3A), comprising: an insertion path in communication with the channel (fig. 3A) and configured to receive the intermediate portion (fig. 1); and a cavity, wherein the retention member is disposed within the cavity (24; fig. 4, [0034]).
	Kaiser fails to teach the retention arm is resiliently deformable or that at least a portion of the channel is defined by both the seat and the retention arm. 
	Bunch teaches a manipulator device (500; annotated fig. 11B) comprising: a retention member (502), comprising: a channel configured to receive therein the intermediate portion (annotated fig. 11A); a lock (annotated fig. 11B) comprising a seat (560) against which the intermediate portion is disposed (fig. 4B) and a resiliently deformable retention arm that is movable relative to the seat (130; figs. 4A-4B, annotated figs. 11A-B, [0042]), wherein at least a portion of the channel is defined by the seat and the retention arm (annotated figs. 11A-B); and a handle (504), comprising: an insertion path in communication with the channel (annotated figs. 11B, 12) and configured to receive the intermediate portion (figs. 2A-E); and a cavity (annotated fig. 11B), wherein the retention member is disposed within the cavity (fig. 12).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the secondary manipulator device taught by Kaiser for the manipulator device taught by Bunch as both these inventions and the claimed invention are directed towards devices for retaining elongated medical devices and the references were well-known in the art prior to the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art to have substituted the secondary manipulator device taught by Kaiser for the manipulator device taught by Bunch as such a modification would be a simple substitution of one prior art manipulator for another to obtain the predictable result of an elongated medical instrument manipulator system as taught by Kaiser wherein the secondary manipulator device is a manipulator device as taught by Bunch.
Regarding claim 12, Bunch further teaches the lock is configured to be selectively transitioned between an open state (fig. 4A) and a securing state (fig. 4B), the retention arm being closer to the seat when the lock is in the securing state, as compared with the open state (fig. 4B).
Regarding claim 13, Bunch further teaches the insertion path is configured to permit the intermediate portion to enter the channel when the lock is in the open state without the distal portion of passing through the channel (figs. 2A-E, [0062]-[0063]).
Regarding claim 14, Bunch further teaches the lock, when in the securing state, is configured to retain the intermediate portion within the channel (fig. 4B, [0076]) to allow rotation and axial translation of the elongated body relative to a hub coupled to the proximal end (Bunch discloses a secondary manipulator device as structurally claimed; therefore the device taught by Bunch is considered capable of performing the disclosed function of allowing rotation and axial translation of the elongated body relative to a hub coupled to the proximal end).
Regarding claim 15 as best understood in light of the specification objection noted above, Bunch further teaches the lock further comprises a locking arm (150; fig. 1A, annotated fig. 12, [0040]) coupled to the seat via a first hinge (152; fig. 1A, annotated fig. 12), and a latch (140; fig. 1A, annotated fig. 12, [0040]) coupled to the seat via a second hinge (148; fig. 1A, annotated fig. 12), wherein the lock is transitionable to the securing state by actuation of the locking arm and transitionable to the open state by actuation of the latch ([0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783